Citation Nr: 1634735	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to accrued benefits in excess of $7,796.00 for nonservice-connected (NSC) pension benefits with special monthly pension (SMP) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her stepson


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to November 1945.  He died in October 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded this case in May 2014. 

The appellant and her stepson testified at a hearing before the undersigned in March 2014.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no evidence showing that the income and net worth requirements were satisfied for NSC pension with SMP benefits for the period from March 18, 2009 to March 31, 2010.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $7,796.00 for NSC pension benefits with special monthly pension based on the need for aid and attendance are not satisfied.  38 U.S.C.A. §§ 1502, 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.351 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The issue of entitlement to accrued benefits in excess of $7,796.00 stems from an appeal of the initial award of accrued benefits.  Accordingly, the issue of proper notice under the VCAA is moot, as the purpose of such notice was fulfilled with the grant of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in January 2012 and June 2014 notified the appellant of the information and evidence necessary to assess eligibility for NSC pension with SMP for the period from March 18, 2009 to March 31, 2010, which is the only issue on appeal. 

With regard to the duty to assist, the June 2014 letter informed the appellant of the types of information and evidence that she must submit to assess eligibility for NSC pension with SMP based on the need for aid and attendance for the period from March 18, 2009 to March 31, 2010.  She did not respond to this letter or identify any additional information or evidence.  In the absence of information or evidence establishing that the income and net worth requirements for NSC pension with SMP are satisfied for the period at issue, further notice or assistance is not warranted, as this appeal must be denied as a matter of law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.159(d).  


II. Analysis

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 
 
Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension (SMP), when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. § 3.351. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2016).  The MAPR is periodically increased from year to year.  See 38 C.F.R. § 3.23(a) (2016).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23(b) (2016).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2016).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2016). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.

In the January 2012 rating decision, the RO determined that an earlier effective date of March 18, 2009 for SMP based on the need for aid and attendance was warranted.  However, although the basic eligibility requirements were satisfied for NSC pension with SMP, a January 2012 letter notifying the appellant of this decision informed her that additional accrued benefits in excess of $7,796.00, including based on death pension, could not be paid in the absence of evidence regarding income and net worth from March 18, 2009 to March 31, 2010.  The types of evidence and information needed to make this determination were listed in this letter for the appellant.  Further, pursuant to the Board's May 2014 remand directive, a June 2014 letter was sent to the appellant again requesting this information and evidence.  The appellant has not responded or provided any information or evidence necessary to assess whether the income and net worth requirements for NSC pension with SMP were satisfied during this time period. 

Accordingly, absent information and evidence showing that the Veteran's income and net worth were below the MAPR, including the increased rate for SMP based on the need for aid and attendance, this appeal must be denied as a matter of law.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. § 3.23.  Because this appeal must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to accrued benefits in excess of $7,796.00 for nonservice-connected (NSC) pension benefits with special monthly pension (SMP) based on the need for aid and attendance is denied. 


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


